Order denying appellant’s motion to examine the infant plaintiff before trial with respect to the issues alleged in the counterclaim, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, "without costs, the examination to proceed at Special Term, Part II, Supreme Court, Kings County, on five days’ notice. The appellant was not present at the scene of the collision, and the plaintiffs’ bill of particulars seems to indicate that the contact between the automobile and the bicycle was at a point on the right side of the automobile. Under the circumstances, the court is of the opinion that sufficient has been shown to entitle appellant to an examination on the matters alleged in her counterclaim. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.